      Case 4:21-cv-00352-DPM Document 10 Filed 08/16/21 Page 1 of 1



          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   CENTRAL DIVISION

JEWELLEAN MOORE
ARTHUR CARSON                                              PLAINTIFFS

v.                       No. 4:21-cv-352-DPM

WANDA C. MERRITT, Regional
Director-HUD; TERMEKA L. HUBBARD,
Manager of the Cottage Apt.; and ENVOLVE
MANAGEMENT CO.                                          DEFENDANTS

                            JUDGMENT
     The amended complaint is dismissed without prejudice.



                                                 7
                                 D .P. Marshall Jr.
                                 United States District Judge
